DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al., WO 2015/046290.
	Regarding claim 11, paragraph 0028 discloses a unidirectional fiber reinforced tape comprising a unidirectional fiber and resin composed of polyamide [thermoplastic resin].  Paragraph 0065 discloses that the thickness of the tape ranges from 0.1 to 1.5 mm.  Paragraph 0068 discloses that the fiber volume content ranges from 30 vol% to 65 vol%, which is encompassed in Applicant’s claimed range. Paragraph 0109 discloses that the matrix resin volume content is calculated 
	Vv(%) = 100 – Vf – Vr
wherein Vv(%) is the void ratio (5% or less) [0065] and Vf is the fiber volume content (30 vol% to 65 vol%).  The matrix resin is calculated to a range of 30 vol% to 65 vol%, which is within Applicant’s claimed range.
 Paragraph 0071 discloses that the reinforcing fiber bundles are continuous and wound around a bobbin.  Paragraph 0077 discloses continuous single fibers.  Paragraph 0141 discloses that the reinforcing fiber bundle is continuously withdrawn at a speed of 1 m/minute.  
	Ono does not specifically disclose that the continuous fibers have a length of 1 m or more.  Paragraph 0017 discloses that the tape exhibits strength, heat resistance and environmental resistance.  Paragraph 0141 discloses that the reinforcing fiber bundle is continuous drawn at a speed of 1 m/meter wherein the reinforcing fibers were wound and continuously sent out from the bobbins.  Paragraph 0071 discloses that the reinforcing fiber bundles are continuous.  One of ordinary skill in the art before the effective filing date of the invention would optimize the drawing speed to obtain reinforcing fibers having a length of 1 meter for the benefit of obtaining a reinforced tape having enhanced strength, heat resistance and environmental resistance.

	Regarding claim 12, paragraph 0065 discloses that the tape has a void ratio of 5% or less.

	Regarding claim 13, Ono teaches the claimed invention but fails to teach a flexural rigidity of 1 N m2 or less.  It is reasonable to presume that the flexural rigidity is inherent to Ono.  Said presumption is based upon Ono’s disclosure of a unidirectional fiber reinforced tape comprising a unidirectional fiber and resin composed of polyamide [thermoplastic resin].  Paragraph 0065 discloses that the thickness of the tape ranges from 0.1 to 1.5 mm.  Paragraph 0068 discloses that the fiber volume content ranges from 30 vol% to 65 vol%, which is encompassed in Applicant’s claimed range. Paragraph 0109 discloses that the matrix resin volume content is calculated 
	Vv(%) = 100 – Vf – Vr
wherein Vv(%) is the void ratio (5% or less) [0065] and Vf is the fiber volume content (30 vol% to 65 vol%).  The matrix resin is calculated to a range of 30 vol% to 65 vol% wherein the drawing speed of the fibers is 1 m/minute.  The burden is upon applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 14, paragraph 0030 discloses that the reinforcing fiber can include carbon fiber, organic fiber or inorganic fiber.  Paragraph 0033 discloses that the organic fiber can include aramid fiber.  Paragraph 0034 discloses that the inorganic fiber can include glass fiber.  

	Regarding claim 15, paragraph 0092 discloses that the thermoplastic resin can include a mixture of a polyamide and polyether sulfone, liquid crystalline polymer or polyphenylene sulfide.

	Regarding claims 16-17, Ono teaches that claimed invention but fails to teach dispersion parameter.  It is reasonable to presume that the dispersion parameter is inherent to Ono.  Said presumption is based on Ono’s disclosure of a unidirectional fiber reinforced tape comprising a unidirectional fiber and resin composed of polyamide [thermoplastic resin].  Paragraph 0065 discloses that the thickness of the tape ranges from 0.1 to 1.5 mm.  Paragraph 0068 discloses that the fiber volume content ranges from 30 vol% to 65 vol%, which is encompassed in Applicant’s claimed range. Paragraph 0109 discloses that the matrix resin volume content is calculated 
	Vv(%) = 100 – Vf – Vr
wherein Vv(%) is the void ratio (5% or less) [0065] and Vf is the fiber volume content (30 vol% to 65 vol%).  The matrix resin is calculated to a range of 30 vol% to 65 vol% wherein the drawing speed of the fibers is 1 m/minute.  The burden is upon applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 18, paragraph 0078 discloses an apparatus that forms a rectangular parallelepiped [quadrangle] tape.

	Regarding claim 19, paragraph 0028 discloses a unidirectional fiber reinforced tape comprising a unidirectional fiber and resin composed of polyamide [thermoplastic resin].  The polyamide resin is a matrix resin which embeds and coats the unidirectional fiber and thus provides an outer coating.  

	Regarding claim 20, paragraph 0028 discloses a unidirectional fiber reinforced tape [shaped product].  See also paragraph 0090.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786